DETAILED ACTION 
 Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                
 
 Status of Claims 
Claims 1-24 are pending in this instant application per original claims filed on 09/28/2019 by Applicant, wherein Claims 1, 14 and 20 are three independent claims reciting storage medium, storage medium and system claims with Claims 2-13, 15-19 and 21-24 dependent on said three independent claims respectively.           
Two/2 IDSs have been filed by the Applicant so far on 05-08-2020 and 12-17-2020 that have been considered and entered.                 
This Office Action is a Restriction/Election on merits in response to the original claims filed by the Applicant on 28 SEPTEMBER 2019 for its original application of the same date that is titled:           “Distributed Traffic Safety Consensus”.             
Accordingly, pending Claims 1-24 are now being restricted herein.       

 Abstract Objections 
The abstract of the disclosure is objected to because line 1 is wrong English and missing at least one word in it.  Examiner suggests changing this phrase to be read as at least --- “which was generated by sensors of a device”;  or the Applicant can choose to make another change of its choice.         
Correction is required.  See MPEP § 608.01(b).      

 Claim Restrictions 
 Election/Restrictions 
Restriction to one of the following inventions is required under 35 USC 121:              

Invention Group I:   Claims 1-13 are directed to a machine-readable storage medium claims, wherein said storage medium recites four steps with distinguishing limitations about “sensors of a device”, “one or more machines”, “generate observation data”, and “system for storage”;  drawn to class 701, subclass 25.          
Invention Group II:  Claims 7-13 are directed to a machine-readable storage medium claims, wherein said storage medium recites five steps with distinguishing limitations about “time boundaries of an event”, “unsafe action”, “autonomous machine within an environment”, “geographic boundaries of the event”, “subset of blocks”, “one of a plurality of devices from sensor data generated”, “consensus algorithm to determine a judgment”, “judgment data”; and “a block of the distributed linked data structure”;  drawn to class 701, subclass 26.         

Invention Group III:  Claims 20-24 are directed to a system comprised of distinctive features like “data processor” and “safety observation engine” that in combination  perform steps comprised of distinguishing limitations about “subset of sensor data generated”, “geography of a safety event”, “autonomous event”, “observation of the safety event”, “generate observation data”, and “safety blockchain”;  drawn to class 701, subclass 36.        

Inventions in Groups I, II and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination Group I are storage medium claims, and subcombination Group II are storage medium claims, while subcombination Group III are system claims as explained above, and because Group III has separate utility consisting of a system group of claims that can be practiced in isolation by telephone, facsimile and/or manually (brain/hand).  See MPEP § 806.05(d).           
The Examiner has required restriction between subcombinations usable together.  Where Applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).             
Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.    

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification (for example, searching different subclasses in US class 701);  for example but not limited to, for Group I, it is subclass 25;  for Group II, it is subclass 26;  and for Group III, it is subclass 36;         
(b) the inventions require a different field of search (for example, searching different classes/ subclasses or electronic resources, or employing different search queries);  for example but not limited to, for Group I search ---  storage medium with limitations of “sensors of a device”, “one or more machines”, “generate observation data”, and “system for storage”;  & for Group II search --- storage medium with limitations of “time boundaries of an event”, “unsafe action”, “autonomous machine within an environment”, “geographic boundaries of the event”, “subset of blocks”, “one of a plurality of devices from sensor data generated”, “consensus algorithm to determine a judgment”, “judgment data”; and “a block of the distributed linked data structure”;  and for Group III search --- system comprised of “data processor” and “safety observation engine” that in combination perform steps comprised of limitations about “subset of sensor data generated”, “geography of a safety event”, “autonomous event”, “observation of the safety event”, and “safety blockchain”;           
(c) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.             


Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.                 
The election of an invention may be made with or without traverse.  To reserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, the Applicant must indicate which of these claims are readable upon the elected invention.                    
Should the Applicant traverse on the ground that the inventions are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the Examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.                

Based on the foregoing analysis, it is asserted, inter alia, that each group of invention would require separate search of its own thereby imposing undue burden on the Examiner.  Because these inventions in Groups I to III are independent or distinct for the reasons given above and there would be a serious burden on the Examiner if restriction is not required, because the inventions require a different field of search (see MPEP § 808.02), restriction for examination purposes as indicated is proper.         
Additionally arguendo, Examiner notes that in the instant case, Group I, II and III (independent claims and dependent claims in combination) contain overlapping claim elements and distinct claim elements.  Therefore, the claimed inventions, despite overlapping claim elements, are still independent and distinct.             
Should the Applicant want to present arguments for examination of any two groups of claims together, for example, Examiner notes that such a request can be made to be examined together as one invention, if the Applicant expressly states on the record in response to this Office Action and after each amendment hereafter that the two groups of inventions are not patentably distinct, and also make appropriate amendments in these groups to remove the distinct claim elements.  However, until the Applicant makes this statement on the record and remove the distinct claim elements, this restriction requirement is deemed to be proper.         

Examiner notes that during a telephone conversation with attorney of record, J. Kyle Komenda (registration number 56556), on 17 NOVEMBER 2021 afternoon, No Election of Claims was made by the attorney of record.  Instead Atty. Komenda asked for a Restriction Requirement to be mailed out for him to review with his client (please see attached Interview Summary below for more details) ---                 
{“Examiner had tried to call Atty. Komenda at phone number 1-214-747-5070 last week and this week (listed in List of Attorneys in DAV), but was unable to reach him, despite leaving him messages, and so upon searching for attorney in PALM Resources and comparing it to Application Data Sheet (ADS) today, Examiner called Atty. at 1-480-912-8698 (obtained thru' PALM Resources), when the two spoke directly.  Examiner gave him Atty. Docket No. and upon reviewing that there are three Groups, consisting of:  Claims 1-13 in Group I w/independent storage medium claim 1 with 4 steps in it;  Claims 14-19 in Group II w/independent storage medium claim 14 with 5 steps in it;  and the steps in Groups I and II are different;  while Claims 20-24 in Group III w/independent system claim 20 reciting a distinct 'safety observation engine' in it; and Atty. Komenda stated that he can't make an Election on the Telephone and requested a Written Restriction/ Election requirement to be sent out to allow him to review it with his client.   No agreement was reached with respect to the claims.”}       

The Applicant is advised that a reply to this Restriction Requirement must include an Election of the invention to be examined even though the requirement be traversed (37 CFR 1.43).  Because these Inventions in Groups I--III are distinct as explained above, it is asserted that each group of invention would require a separate search of its own in view of their different classification imposing undue burden on the examiner.                
The Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48 (b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48 (b) and by the fee required under 37 CFR 1.17.                

 Examiner Request 
The Examiner requests, in response to this Office Action (OA), support must be 
shown for language added to any original claims on amendment and any new claims,  i.e., indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the Examiner in prosecuting this application.  When responding to this OA, the Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  In amending, in reply to a rejection of claims in an application or patent under reexamination, the Applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made.  The Applicant or patent owner must also show how the amendments avoid such references or objections.         


 Conclusion 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sanjeev Malhotra whose telephone number is (571) 272-7292.  The Examiner can normally be reached during Monday-Friday between 8:30-17:00 hours on a Flexible schedule.                  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, the Applicant is encouraged to contact the Examiner directly.            

If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached on (571) 272-6771.  The facsimile/fax phone number for the organization, where this application or proceeding is assigned, is 571-273-8300.          

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.          

 

Electronic Communications 
Prior to initiating the first e-mail correspondence with an Examiner, Applicant is 
responsible for filing a written statement with the USPTO in accordance with MPEP §502.03 II.  All received e-mail messages including e-mail attachments shall be placed into this application’s record.  The Examiner’s e-mail address is provided below at the end of this Office Action.             

 /S.M./        Examiner, Art Unit 3691          sanjeev.malhotra@uspto.gov         

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691